I3V/-/6
                                ELECTRONIC RECORD




COA #      05-15-00937-CR                        OFFENSE:        46.04


           Felix Sam Roberts v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    Criminal District Court No. 1


DATE: 10/19/16                     Publish: NO   TC CASE #:      F-1445368-H




                         IN THE COURT OF CRIMINAL APPEALS


          Felix Sam Roberts v. The State of
STYLE:    Texas                                       CCA#:          ;3¥/-/fe
        /fPP^LLAA/r^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         T^^fh                                        JUDGE:

DATE:      O^fa/lfO//                                 SIGNED:                            PC:_

JUDGE                                                 PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD